Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED FINANCIAL STATEMENTS The following unaudited condensed pro forma balance sheet as of September 30, 2014 and December 31, 2013 was prepared as if the merger was effective as of such date. The unaudited pro forma condensed statements of operations for the nine months ended September 30, 2014 gives effect to the Transaction as if it had been completed on January 1, 2014. The unaudited pro forma combined statements of operations for the year ended December 31, 2013 gives effect to the Transaction as if the acquisition had been completed on January 1, 2013. The unaudited pro forma condensed balance sheets and statements of operations include adjustments that give effect to factually supportable events that are directly attributable to the Transaction and expected to have a continuing impact. Unaudited Pro Forma Condensed Balance Sheet as of September 30, 2014 CELLULAR BIOMEDICINE GROUP INC. UNAUDTIED PROFORMA CONDENSED CONSOLIDATED BALANCE SHEETS Consolidated CELLULAR BIOMEDICINE GROUP INC. BEIJING AGREEN BIOTECHNOLOGY CO., LTD. CELLULAR BIOMEDICINE GROUP INC. September 30, September 30, Pro Forma Adjusting Entries September 30, Assets Cash $ $ $ ) a $ Accounts Receivable Other receivable Amount due from related parties - - - Inventory Prepaid expenses Other current assets - Total current assets Property, plant and equipment, net Intangibles - e Goodwill - - b,c,d,e Investments - Long-term prepaid expenses and other assets Total assets $ $ $ Liabilities and Stockholders' Equity Liabilities: Accounts payable $ Accrued expenses a Advances payable to related party - Other current liabilities a Total current liabilities Other non-current liabilities - Total liabilities Stockholders' equity: Preferred stock series B, no par value, 50,000,000 shares - - - Common stock, par value $0.001, 300,000,000 shares authorized; - b, c Additional paid in capital b, c Accumulated deficit ) ) d ) Accumulated other comprehensive income (loss) ) e Total stockholders' equity Total liabilities and stockholder's equity $ $ $ a To record the proforma adjustment to cash payment required under the purchase. b To record the proforma adjustment to eliminate the Additional paid in capital of Agreen. c To record the proforma adjustment to issue $.001 par value common stock issued to Agreen. d To record the proforma adjustment to eliminate the retained earnings of Agreen in the merger. e To record the proforma adjustment to eliminate the accumulated other comprehensive loss of Agreen in the merger. Unaudited Pro Forma Condensed Balance Sheet as of December 31, 2013 CELLULAR BIOMEDICINE GROUP INC. UNAUDTIED PROFORMA CONDENSED CONSOLIDATED BALANCE SHEETS CELLULAR BIOMEDICINE GROUP INC. Beijing Agreen Biotechnology Co., Ltd. Consolidated CELLULAR BIOMEDICINE GROUP INC. December 31, December 31, Pro Forma Adjusting Entries December 31, Dr Assets Cash $ $ $ ) a $ Accounts Receivable Other receivable Amount due from related parties - - - Inventory Prepaid expenses Other current assets - Total current assets Property, plant and equipment, net Intangibles - b, c, d, e Goodwill - Investments - Long-term prepaid expenses and other assets - Total assets $ $ $ Liabilities and Stockholders' Equity Liabilities: Accounts payable $ Accrued expenses Advances payable to related party - Other current liabilities Total current liabilities Other non-current liabilities - - Total liabilities Stockholders' equity: Preferred stock series B, no par value, 50,000,000 shares - - - authorized; none issued and outstanding - as of December 31, 2012 and December 31, 2011, respectively - - Common stock, par value $0.001, 300,000,000 shares authorized; - b, c Additional paid in capital b, c Accumulated deficit ) ) d ) Accumulated other comprehensive loss ) ) e ) Total stockholders' equity ) Total liabilities and stockholder's equity $ $ $ a To record the proforma adjustment to cash payment required under the purchase. b To record the proforma adjustment to eliminate the Additional paid in capital of Agreen. c To record the proforma adjustment to issue $.001 par value common stock issued to Agreen. d To record the proforma adjustment to eliminate the retained earnings of Agreen in the merger. e To record the proforma adjustment to eliminate the accumulated other comprehensive loss of Agreen in the merger. Unaudited Pro Forma Condensed Statements of Operations for the nine months ended September 30, 2014 CELLULAR BIOMEDICINE GROUP INC. UNAUDITED PROFORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2014 CELLULAR BIOMEDICINE GROUP INC. BEIJING AGREEN BIOTECHNOLOGY CO., LTD. Pro Forma Adjustment Consolidated CELLULAR BIOMEDICINE GROUP INC. Net sales and revenue Biomedical $ $ $ Total sales and revenue Operating expenses: Cost of sales General and administrative Selling and marketing Research and development Impairment expense - - - Total operating expenses Operating loss ) ) ) Other income (expense) Interest income Other income (expense) ) Total other income (expense) Loss from continuing operations before taxes ) ) ) Income tax provision - - - Loss from Continuing operations ) ) ) Loss from discontinued Consulting segement ) - ) Income tax benefit - - - Loss on discontiued operations ) - ) Net income (loss) $ ) $ ) $ ) Other comprehensive income (loss): Cumulative translation adjustment ) ) Unrecognized loss on investments - Comprehensive net income (loss) $ ) $ ) $ ) Unaudited Pro Forma Condensed Statements of Operations for the year ended December 31, 2013 CELLULAR BIOMEDICINE GROUP INC. UNAUDITED PROFORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2013 CELLULAR BIOMEDICINE GROUP INC. BEIJING AGREEN BIOTECHNOLOGY CO., LTD. Pro Forma Adjustment Consolidated CELLULAR BIOMEDICINE GROUP INC. Net sales and revenue Biomedical $ $ $ Total sales and revenue Operating expenses: Cost of sales General and administrative Selling and marketing Research and development Total operating expenses Operating loss ) ) ) Other income (expense) Interest income Other expense ) ) ) Total other income (expense) Loss from continuing operations before taxes ) ) ) Income tax provision - - - Loss from Continuing operations ) ) ) Loss from discontinued Consulting segement ) - ) Income tax provision ) - ) Loss on discontiued operations ) - ) Net income (loss) $ ) $ ) $ ) Other comprehensive income (loss): Cumulative translation adjustment ) Unrecognized loss on investments ) - ) Comprehensive net income (loss) $ ) $ ) $ )
